As filed with the Securities and Exchange Commission on April 16, 2013 Securities Act File No. 333-163614 Investment Company Act File No. 811-22363 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 12 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 15 x (Check appropriate box or boxes.) Oppenheimer SteelPath MLP Funds Trust (Exact Name of Registrant As Specified in Charter) 6803 S. Tucson Way Centennial, Colorado 80112 (Address of Principal Executive Offices) (303) 768-3200 Registrant’s Telephone Number, Including Area Code: Arthur S. Gabinet, Esq. OFI SteelPath, Inc. Two World Financial Center, 225 Liberty Street, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): ximmediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oon (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 12 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and the State of New York, on the 16th day of April, 2013. OPPENHEIMER STEELPATH MLP FUNDS TRUST By:William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer & Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William F. Glavin, Jr.* President, Principal April 16, 2013 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal April 16, 2013 Brian W. Wixted Financial and Accounting Officer Sam Freedman* Chairman of the Board of Trustees April 16, 2013 Sam Freedman Edward L. Cameron* Trustee April 16, 2013 Edward L. Cameron Jon S. Fossel* Trustee April 16, 2013 Jon S. Fossel Richard F. Grabish* Trustee April 16, 2013 Richard F. Grabish Beverly L. Hamilton* Trustee April 16, 2013 Beverly L. Hamilton Victoria J. Herget* Trustee April 16, 2013 Victoria J. Herget Robert J. Malone* Trustee April 16, 2013 Robert J. Malone F. William Marshall, Jr.* Trustee April 16, 2013 F. William Marshall, Jr. Karen L. Stuckey* Trustee April 16, 2013 Karen L. Stuckey James D. Vaughn* Trustee April 16, 2013 James D. Vaughn *By:/s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact Mr. Lindauer signs this Registration Statement pursuant to powers of attorney filed with Post-Effective Amendment No. 11 to the Registration Statement (Reg. No. 333-163614) and incorporated by reference herein. EXHIBITS LIST Exhibit Name Exhibit Number XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CAL XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
